Case 3:18-cr-04683-GPC Document 85 Filed 04/12/19 PageID.739 Page 1 of 10




 1   Gary S. Lincenberg - SBN 123058            Randy K. Jones - SBN 141711
        glincenberg@birdmarella.com                rkjones@mintz.com
 2   Naeun Rim - SBN 263558                     MINTZ, LEVIN, COHN, FERRIS,
        nrim@birdmarella.com                    GLOVSKY AND POPEO, P.C.
 3   BIRD, MARELLA, BOXER,                      3580 Carmel Mountain Road, Suite 300
     WOLPERT, NESSIM, DROOKS,                   San Diego, California 92130
 4   LINCENBERG & RHOW, P.C.                    Telephone: (858) 314-1510
     1875 Century Park East, 23rd Floor
 5   Los Angeles, California 90067-2561         Attorney for Defendant Mark
     Telephone: (310) 201-2100                  Manoogian
 6   Facsimile: (310) 201-2110
 7   Attorneys for Defendant Petr               Whitney Z. Bernstein - SBN 304917
     Pacas                                          wbernstein@bmkattorneys.com
 8                                              Thomas H. Bienert, Jr. - SBN 135311
     David W. Wiechert - SBN 94607                  tbienert@bmkattorneys.com
 9      dwiechert@aol.com                       James Riddet – SBN 39826
     Jessica C. Munk - SBN 238832                   jriddet@bmkattorneys.com
10      jessica@davidwiechertlaw.com            BIENERT, MILLER & KATZMAN,
     William J. Migler - SBN 318518             PLC
11      william@davidwiechertlaw.com            903 Calle Amanecer, Suite 350
     LAW OFFICE OF DAVID W.                     San Clemente, California 92673
12   WIECHERT                                   Telephone: (949) 369-3700
     27136 Paseo Espada, Suite B1123
13   San Juan Capistrano, California 92675      Attorneys for Defendant Mohammed
     Telephone: (949) 361-2822                  Abdul Qayyum
14
     Attorneys for Defendant Jacob Bychak
15
16
17                       UNITED STATES DISTRICT COURT
18                    SOUTHERN DISTRICT OF CALIFORNIA
19
20 UNITED STATES OF AMERICA,                   CASE NO. 3:18-cr-04683-GPC
21              Plaintiff,                     REPLY IN SUPPORT OF
                                               DEFENDANTS’ MOTION TO
22        vs.                                  MODIFY PROTECTIVE ORDER
                                               AND OPPOSITION TO
23 JACOB BYCHAK, MARK                          GOVERNMENT’S MOTION FOR
   MANOOGIAN, MOHAMMED                         EX PARTE FILING
24 ABDUL QAYYUM, AND PETR
   PACAS,                                      Hearing Date: April 19, 2019
25                                             Hearing Time: 1:00 p.m.
           Defendants.                         Assigned to Hon. Gonzalo P. Curiel
26
27
28
                                                                 Case No. 3:18-cr-04683-GPC
                              REPLY ISO DEFENDANTS’ MOTION TO MODIFY PROTECTIVE ORDER
Case 3:18-cr-04683-GPC Document 85 Filed 04/12/19 PageID.740 Page 2 of 10




 1 I.     INTRODUCTION
 2        The government has filed its opposition (Dkt. 80) to Defendants’ Motion to
 3 Modify Protective Order (Dkt. 77) and filed a motion for an order permitting the
 4 filing of an ex parte, under seal declaration regarding the need for a protective order
 5 (Dkt. 79). Defendants address both filings here, as they are related.
 6        As the Court will recall, it granted the government’s request for a protective
 7 order pertaining to personal identifying information (“PII”) after receiving
 8 representations from the government that the material sought to be protected was not
 9 in the possession of Company A, the employer of the Defendants. Further, the
10 Court stated that the issue of whether Company A could be provided with discovery
11 material could be revisited after the defense obtained the materials. Thus, the Court
12 merely found that the government demonstrated good cause to prevent the world at
13 large from seeing discovery with PII, and that the issue of Defendants’ ability to
14 share the discovery with Company A could be addressed another day with a motion
15 to modify the protective order. Similarly, the government indicated that it first
16 wanted to codify a protective order and would then meet and confer with
17 Defendants regarding Company A. Based on the government’s representations, the
18 defense agreed to the original order.
19        Once the materials were provided to the defense, it was clear that the
20 materials are materials that Company A already has. The defense approached the
21 government to determine if it would agree to allowing outside counsel for Company
22 A to have these materials since the government previously indicated it was not
23 trying to prevent Company A from knowing something that it already knows. The
24 government, however, would not agree. Accordingly, the defense has returned to
25 this Court to seek modification of the protective order and to respectfully request
26 that this Court find that the government has not demonstrated good cause to prohibit
27 Defendants from sharing the discovery materials with Company A. Specifically,
28 good cause does not exist to exclude the discovery materials from Company A as

                                              1                    Case No. 3:18-cr-04683-GPC
                                REPLY ISO DEFENDANTS’ MOTION TO MODIFY PROTECTIVE ORDER
Case 3:18-cr-04683-GPC Document 85 Filed 04/12/19 PageID.741 Page 3 of 10




 1 this discovery either originated from Company A or was sent by Company A to
 2 third parties. The defense must be able to confer with Company A and its counsel in
 3 order to prepare their defense. See Dkt. 77. The government has objected, and this
 4 brief replies to its objection.
 5         In addition, the government has also moved for an order permitting it to file a
 6 declaration in camera and under seal and states that the purpose of such a filing is to
 7 advise the Court of an “on-going investigation.” Dkt. 79. Defendants respectfully
 8 request that the Court not grant this request without further explanations on the
 9 record from the government and without giving the defendants an opportunity to
10 respond.
11 II.     MODIFICATION OF THE EXISTING PROTECTIVE ORDER IS
12         JUSTIFIED BECAUSE NO GOOD CAUSE EXISTS TO PROTECT
13         THIS INFORMATION FROM COMPANY A AND ITS COUNSEL
14         To be clear, Defendants are not asking to disseminate the discovery at issue to
15 the world at large; Defendants are just back before this Court as the Court suggested
16 to advise the Court that, since the materials at issue are already in the possession of
17 Company A and its counsel, and since Defendants rely on Company A and its
18 counsel to help prepare their defense to the highly technical Indictment (see, e.g.,
19 Dkt. 77-1 at 6), there is no good cause to protect this information from Company A
20 and its counsel.
21         The issue of a defendant’s constitutional rights to adequately prepare a
22 defense is far from trivial and acknowledged by this Court at the hearing on
23 February 14, 2019. Depriving Defendants of full and competent representative by
24 preventing them from sharing this discovery with Company A would violate
25 Defendants’ rights under the Fifth and Sixth Amendments. This is especially so
26 given this highly technical and nuanced prosecution where Defendants need to be
27 able to share the specific discovery material described in the protective order to
28 explore who at Company A sent or received the materials and investigate the events
                                          2                     Case No. 3:18-cr-04683-GPC
                                 REPLY ISO DEFENDANTS’ MOTION TO MODIFY PROTECTIVE ORDER
Case 3:18-cr-04683-GPC Document 85 Filed 04/12/19 PageID.742 Page 4 of 10




 1 leading up to and following the sending or receipt. “[T]he [c]ourt should consider
 2 how burdensome a protective order would be on [defendants], being particularly
 3 sensitive to the extent to which a protective order would hinder their efforts to
 4 defend themselves at trial.” United States v. Smith, 985 F. Supp. 2d 506, 544
 5 (S.D.N.Y. 2013). “No right ranks higher than the right of the accused to a fair trial.”
 6 Press-Enterprise Co. v. Super. Ct. of Cal., Riverside Cnty., 464 U.S. 501, 508
 7 (1984).
 8         The government’s opposition attempts to impermissibly shift the burden to
 9 Defendants by asking them to articulate why they need to share information that
10 Company A and its counsel already have. See, e.g., Dkt. 80 at 3:16-3:18, 7:12-7:20.
11 But the government’s attempt to create and impose a burden on the Defendants
12 contravenes Fed. R. Crim. P. 16(d) and the associated body of case law holding that
13 the burden of establishing good cause for a protective order rests squarely on the
14 party moving for the order. See, e.g., Foltz v. State Farm Mut. Auto. Ins. Co., 331
15 F.3d 1122, 1130 (9th Cir. 2003) (citing San Jose Mercury News, Inc. v. U.S. District
16 Court, 187 F.3d 1096, 1102 (9th Cir. 1999) (“A party asserting good cause bears the
17 burden, for each particular document it seeks to protect, of showing that specific
18 prejudice or harm will result if no protective order is granted.”). Here, the
19 government has not met its burden. In any event, contrary to the government’s
20 representation, defense counsel did explain to the government during the meet and
21 confer process why Company A’s assistance was necessary. As was stated in the
22 motion, defense counsel explained over email that “[n]one of these materials were
23 directly addressed to the individual defendants in this case, nor did they originate
24 from defendants,” and therefore others at Company A were the appropriate
25 witnesses “to inquire as to these documents for the purposes of investigation.” (Mot.
26 to Amend Prot. Order at 6 [Dkt. 77]; Decl. Rim ISO Mot. to Amend Prot. Order at
27 ¶ 5, Exh. D at 5. [Dkt. 77-2].)
28
                                              3                    Case No. 3:18-cr-04683-GPC
                                REPLY ISO DEFENDANTS’ MOTION TO MODIFY PROTECTIVE ORDER
Case 3:18-cr-04683-GPC Document 85 Filed 04/12/19 PageID.743 Page 5 of 10




 1         In its effort to show good cause, the government claims that there is an
 2 “active and ongoing grand jury investigation and disclosure of material obtained
 3 from third party witnesses to individuals and entities outside the defense team would
 4 jeopardize this investigation.” Dkt. 80 at 5:3-5:6. But the government does not
 5 elaborate further, and instead asks this Court to allow it to make an ex parte, one-
 6 sided showing that it hopes Defendants cannot hear and accordingly rebut to
 7 establish good cause. The remainder of the government’s effort to establish good
 8 cause is to mischaracterize and confuse the nature of the discovery materials at issue
 9 in the protective order. Dkt. 80 at 5:10-6:10. But even the government concedes
10 that the discovery materials are in Company A’s possession and were received by
11 individuals other than the Defendants, which further supports Defendants’ need to
12 consult with Company A and its counsel regarding the sending and receipt of this
13 discovery to investigate and defend against the Indictment. Finally, the government
14 attempts to condition the modification of the protective order on the government’s
15 ability to question Company A and its counsel about various things. Dkt. 80 at
16 6:11-7:20. The government’s prerogative and ability to speak to Company A and its
17 counsel is a distinct and separate issue from whether the government has
18 demonstrated good cause to protect materials Company A and its counsel already
19 know about from Company A and its counsel; good cause is not established by
20 reference to an unrelated topic. At no point in its opposition does the government
21 come close to showing the specific prejudice or harm that will result if the protective
22 order is modified. See, e.g., United States v. Wecht, 484 F.3d 194, 211 (3d Cir.
23 2007) (“Good cause is established on a showing that disclosure will work a clearly
24 defined and serious injury…. The injury must be shown with specificity…. Broad
25 allegations of harm, unsubstantiated by specific examples or articulated reasoning,
26 do not support a good cause showing.” (quoting Pansy v. Borough of Stroudsburg,
27 23 F.3d 772, 786 (3d Cir. 1994)); see also Wecht, 484 F.3d at 211 (“The good cause
28 determination must also balance the public’s interest in the information against the
                                            4                       Case No. 3:18-cr-04683-GPC
                                 REPLY ISO DEFENDANTS’ MOTION TO MODIFY PROTECTIVE ORDER
Case 3:18-cr-04683-GPC Document 85 Filed 04/12/19 PageID.744 Page 6 of 10




 1 injuries that disclosure would cause.”).
 2         The government’s desire to seek protective orders that interfere with
 3 Defendants’ investigation and defense may well come up again, since the
 4 government has stated its intention to seek additional protective orders for future
 5 discovery. In any event, as to these materials, the simple answer is that Company A
 6 and its counsel have already seen them, to endorse an unduly restrictive protective
 7 order would violate Defendants’ constitutional rights, and the government has not
 8 met its burden of demonstrating good cause. Thus, modification should be granted
 9 III.    PERMITTING THE FILING OF A DECLARATION EX PARTE AND
10         UNDER SEAL IS NOT PROPER WITHOUT FURTHER
11         INFORMATION FROM THE GOVERNMENT
12         The government states as its sole basis for filing a declaration ex parte and
13 under seal that the declaration will reveal “material occurring before a current grand
14 jury in an ongoing investigation.” Dkt. 79 at 2:16-2:18.
15         This raises a host of questions which Defendants respectfully submit must be
16 answered. Accordingly, the defense suggests that the Court make the following
17 inquiries of the government: (1) Does this “on-going investigation” involve the
18 Defendants in this case or Company A personnel? If so, one wonders if the Court
19 and all counsel are just wasting time preparing to defend a case which will be
20 superseded. Further, if it does involve the Defendants in this case or personnel of
21 Company A, the normal risk of disclosing such an investigation is that it will notify
22 persons of the existence of the investigation. But all Defendants in this case are
23 clearly aware that they are targets and the same is true for Company A. (2) Further,
24 if the government is not pursuing a new indictment, it would be a violation to use
25 the grand jury to prepare this case. The Court should inquire if that is what is
26 occurring with this “on-going investigation.”
27         Finally, if the government intends to proceed in camera, the defense requests
28 that the Court afford defense counsel a meaningful opportunity to respond. This
                                            5                     Case No. 3:18-cr-04683-GPC
                                REPLY ISO DEFENDANTS’ MOTION TO MODIFY PROTECTIVE ORDER
Case 3:18-cr-04683-GPC Document 85 Filed 04/12/19 PageID.745 Page 7 of 10




 1 request was also made at the hearing on February 14, 2019. See, e.g., Dkt. 77-3 at
 2 18:9-18:24, 24:11-26:3.
 3 IV.    CONCLUSION
 4        Based on the forgoing, it is respectfully submitted that there is good cause to
 5 modify the protective order and that the government’s motion to file something in
 6 camera and under seal should be denied until it answers relevant questions and until
 7 Defendants have had an opportunity to respond.
 8
 9                                     Respectfully submitted,
10 DATED: April 12, 2019                Gary S. Lincenberg
                                        Naeun Rim
11
                                        Bird, Marella, Boxer, Wolpert, Nessim,
12                                      Drooks, Lincenberg & Rhow, P.C.
13
14
                                        By:         s/ Naeun Rim
15
                                                          Gary S. Lincenberg
16                                            Attorneys for Defendant Petr Pacas
17
18 DATED: April 12, 2019                David W. Wiechert
                                        Jessica C. Munk
19                                      William J. Migler
                                        Law Office of David W. Wiechert
20
21
22                                      By:         s/ Jessica C. Munk
23                                                        Jessica C. Munk
                                              Attorneys for Defendant Jacob Bychak
24
25
26
27
28
                                             6                    Case No. 3:18-cr-04683-GPC
                               REPLY ISO DEFENDANTS’ MOTION TO MODIFY PROTECTIVE ORDER
Case 3:18-cr-04683-GPC Document 85 Filed 04/12/19 PageID.746 Page 8 of 10




 1 DATED: April 12, 2019             Randy K. Jones
                                     Mintz, Levin, Cohn, Ferris, Glovsky and Popeo,
 2                                   P.C.
 3
 4
                                     By:         s/ Randy K. Jones
 5                                                     Randy K. Jones
 6                                         Attorney for Defendant Mark Manoogian
 7                                   Whitney Z. Bernstein
     DATED: April 12, 2019
 8                                   Thomas H. Bienert, Jr.
                                     James Riddet
 9                                   Bienert, Miller & Katzman, PLC

10
11
                                     By:         s/ Whitney Z. Bernstein
12                                                     Whitney Z. Bernstein
13                                         Attorneys for Defendant Mohammed Abdul
                                           Qayyum
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           7                    Case No. 3:18-cr-04683-GPC
                             REPLY ISO DEFENDANTS’ MOTION TO MODIFY PROTECTIVE ORDER
Case 3:18-cr-04683-GPC Document 85 Filed 04/12/19 PageID.747 Page 9 of 10




 1                       CERTIFICATE OF AUTHORIZATION
                         TO SIGN ELECTRONIC SIGNATURE
 2
 3        Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative
 4 Policies and Procedures of the United States District Court for the Southern District
 5 of California, I certify that the content of this document is acceptable to counsel for
 6 the Defendants and that I have obtained authorization from to affix their electronic
 7 signatures to this document.
 8                                       Respectfully submitted,
 9 DATED: April 12, 2019                 Gary S. Lincenberg
                                         Naeun Rim
10
                                         Bird, Marella, Boxer, Wolpert, Nessim,
11                                       Drooks, Lincenberg & Rhow, P.C.
12
13
                                         By:         s/ Naeun Rim
14
                                                           Naeun Rim
15                                             Attorneys for Defendant Petr Pacas
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                   Case No. 3:18-cr-04683-GPC
                                REPLY ISO DEFENDANTS’ MOTION TO MODIFY PROTECTIVE ORDER
Case 3:18-cr-04683-GPC Document 85 Filed 04/12/19 PageID.748 Page 10 of 10




 1                            CERTIFICATE OF SERVICE
 2        Counsel for Defendants certify that the foregoing pleading has been
 3 electronically served on the following parties by virtue of their registration with the
 4 CM/ECF system:
 5                                     Sabrina L. Feve
 6                                 Assistant U.S. Attorney
 7                                 sabrina.feve@usdoj.gov
 8
 9                                   Melanie K. Pierson
10                                Assistance U.S. Attorney
11                               melanie.pierson@usdoj.gov
12
13                                      Robert Ciaffa
14                                 Assistant U.S. Attorney
15                                 robert.ciaffa@usdoj.gov
16
17                                      Respectfully submitted,
18 DATED: April 12, 2019                 Gary S. Lincenberg
                                         Naeun Rim
19
                                         Bird, Marella, Boxer, Wolpert, Nessim,
20                                       Drooks, Lincenberg & Rhow, P.C.
21
22
                                         By:         s/ Naeun Rim
23
                                                           Naeun Rim
24                                             Attorneys for Defendant Petr Pacas
25
26
27
28
                                                                   Case No. 3:18-cr-04683-GPC
                                REPLY ISO DEFENDANTS’ MOTION TO MODIFY PROTECTIVE ORDER
